No opinion. Motion granted. The order appealed from overruled the defendant’s answer as frivolous, and directed that the plaintiff have judgment thereon for the relief demanded in the complaint. Instead of being affirmed absolutely, it must, in accordance with our decision, be modified so as to provide that the plaintiff have judgment only for the dissolution of the corporation, with leave to apply hereafter for the appointment of receivers in case of the entry of an order in the voluntary proceedings now *1127pending in the first judicial district directing the discontinuance or dismissal of those, proceedings. See 41 N. Y. Supp. 804.